DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 07/13/2022 has been entered. Claim 21 is newly added. Claim 20 has been cancelled. Claims 1-19 and 21 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19 and 21) in the reply filed on 07/13/2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “relative to the first direction, the metal line includes a fourth portion and a fifth portion; the third portion and the fifth portion each have approximately the first thickness relative to the third direction; the fourth portion is between the third portion and the fifth portion; the fourth portion has approximately the second thickness relative to the third direction” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that in the specification, para [0044] and fig. 3B, the fourth portion 314 is not between the third portion 312 and the fifth portion 315.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation " the same width " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation " the first absorber structure " in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US Pub 2011/0001210).
Regarding claim 1, Jeon (figs. 4A and 4B) teaches a fusible structure comprising: 
a metal line (conductive pattern 105, metal, [0036]) extending along a first direction (y direction); and 
a first dummy structure (fuse box 107, [0029]) disposed proximal to the metal line relative to a second direction (x direction), the second direction being perpendicular to the first direction; and wherein: 
relative to the first direction, the metal line includes first, second and third portions (parts 105A and 105B), the second portion (blowing part 105B, [0030]) being between the first portion (pad part 105A) and third portion (pad part 105A); 
relative to a third direction (thickness direction T, fig. 4B) that is perpendicular to the first direction and the second direction, the first portion (105A) has a first thickness (T1, [0030]) and the second portion (105B) has a second thickness (T2, [0030]), the first thickness is greater than the second thickness; and 
the first dummy structure is proximal to the second portion of the metal line.

    PNG
    media_image1.png
    300
    445
    media_image1.png
    Greyscale

Regarding claim 2, Jeon teaches the fusible structure of claim 1, wherein: 
the second portion (105B) of the metal line and the first dummy structure (107) have substantially the same width (figs. 4A and 4B).
Regarding claim 3, Jeon teaches the fusible structure of claim 1, wherein: a size of a gap (thickness W, [0032] and fig. 4B) between the first dummy structure and the metal line is proportional to the second thickness of the metal line.
Regarding claim 4, Jeon teaches the fusible structure of claim 1, wherein: 
the metal line (105) is electrically coupled to a conductor (contact part 102, [0033]).
Regarding claim 5, Jeon teaches the fusible structure of claim 1, wherein: 
the first dummy structure (107) is substantially aligned with the second portion (105B) of the metal line (105) relative to the first direction (fig. 4A).
Regarding claim 12, Jeon teaches the fusible structure of claim 1, further comprising: 
a first contact pad (contact pad 102, [0033]); and 
a second contact pad (contact pad 102, [0033]); and wherein: 
the second portion (105B) is between the first contact pad and the second contact pad relative to the first direction (y direction); 
a first length is defined relative to the first direction from the first contact pad (102) to the second contact pad (102); 
a second length of the first dummy structure (107) is defined relative to the first direction (fig. 4A).
The above-cited claims differ from the prior art by using various process parameters (such as a ratio is defined as the second length divided by the first length, wherein the ratio is in a range between approximately 0.01 and approximately 0.99). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 13, Jeon teaches the fusible structure of claim 1, wherein: 
a first length of the first dummy structure (107) is defined relative to the first direction (y direction); 
a second length of the first dummy structure is defined relative to the second direction (x direction, fig. 4A).
The above-cited claims differ from the prior art by using various process parameters (such as a ratio is defined as the second length divided by the first length; and the ratio is in a range between approximately 0.01 and approximately 100.). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 14, Jeon teaches the fusible structure of claim 1, wherein: 
a length of the first dummy structure (107) is defined relative to the second direction (x direction); 
a distance (thickness W, [0032] and fig. 4B) is defined relative to the second direction between the metal line (102) and the first dummy structure (107).
The above-cited claims differ from the prior art by using various process parameters (such as a ratio is defined as the length divided by the distance; and the ratio is in a range between approximately 0.01 and approximately 100.). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 15, Jeon (figs. 5A and 5B) teaches a fusible structure comprising: 
a metal line (conductive pattern 205, metal, [0045]) extending along a first direction (fig. 5A); and 
a first dummy structure (fuse box 207, [0044]) disposed at a first distance (thickness W, [0046]) from the metal line relative to a second direction (fig. 4A), the second direction being perpendicular to the first direction; and 
wherein: 
relative to the first direction, the metal line includes first, second and third portions (parts 205A and 205C), the second portion (blowing part 205B, [0045]) being between the first portion (connection part 205C, [0045]) and third portion (connection part 205C, [0045]); 
relative to a third direction (thickness direction T, fig. 4B) that is perpendicular to the first direction and the second direction, the first portion (T4) is thinner than the second portion (T3, [0045]).
Regarding claim 16, Jeon teaches the fusible structure of claim 15, further comprising: 
a first contact pad (pad part 205A, [0045]); 
a second contact pad (pad part 205A, [0045]); 
a third contact pad (contact part 202, [0047]); 
a fourth contact pad (contact part 202, [0047]);  
and wherein: 
the first contact pad and the second contact pad are both substantially aligned with a first end of the metal line relative to the first direction; the first contact pad and the second contact pad are on opposite sides of the metal line relative to the first direction; the third contact pad and the fourth contact pad are both substantially aligned with a second end of the metal line relative to the first direction, and the third contact pad and the fourth contact pad are on opposite sides of the metal line relative to the first direction, the first end of the metal line being opposite the second end of the metal line (figs. 5A and 5B).
Regarding claim 17, Jeon teaches the fusible structure of claim 16, wherein: 
the first contact pad (205A) and the third contact pad (202) are on a first side of the metal line relative to the first direction; 
the second contact pad (205A) and the fourth contact pad (202) are on a second side of the metal line relative to the first direction; the second portion is between the first contact pad and the third contact pad relative to the first direction; and the second portion is between the second contact pad and the fourth contact pad relative to the first direction (figs. 5A and 5B).
Regarding claim 18, Jeon teaches the fusible structure of claim 16, wherein: 
the second portion (205B) of the metal line and the first dummy structure (207) have substantially the same width (fig. 5A).
Regarding claim 19, Jeon teaches the fusible structure of claim 16, wherein: a size of a gap (thickness W, [0046] and fig. 5B) between the first dummy structure and the metal line is proportional to a thickness (T4) of the metal line.
Regarding claim 21, the recitation “to absorb sputtered-of material”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jeon since Jeon meets all the structural elements of the claim and is capable to absorb sputtered-of material, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 21, Jeon (figs. 4a and 4B) teaches a fusible structure comprising: 
a metal line (conductive pattern 105, metal, [0036]) extending along a first direction (fig. 4A); and 
a first absorber (fuse box 107, [0029]) disposed proximal to the metal line relative to a second direction (fig. 4A), the second direction being perpendicular to the first direction; and 
wherein: 
relative to the first direction, the metal line includes first, second and third portions (parts 105A and 105B), the second portion (105B) being between the first portion (105A) and third portion (105A);
relative to a third direction (thickness direction T, fig. 4B) that is perpendicular to the first direction and the second direction, the first portion has a first thickness (T1, [0030]) and the second portion has a second thickness (T2, [0030]), the first thickness is greater than the second thickness; and
the first absorber structure is proximal to the second portion of the metal line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kim et al (US Pub 2008/0308900).
Regarding claim 6, Jeon does not teach a second dummy structure.
Kim (fig. 6A) teaches a second dummy structure (SLAF 90, [0058]; and wherein: 
the second dummy structure is proximal to the metal line (fuselink shape 70) relative to the second direction; the second dummy structure is substantially aligned with the second portion relative to the first direction; and the second dummy structure and the first dummy structure (SLAF 90) are on opposite sides of the metal line relative to the first direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the fuse structure of Jeon with second SLAF 90 of Kim in order to improve “the image of the other printed features on the photolithography mask” as taught by Kim, [0015].
Regarding claim 7, Jeon teaches the metal line (205, fig. 5B) includes a fourth portion (part 205C, [0045]) and a fifth portion (part 205A); the third portion (205A) and the fifth portion (205A) each have approximately the first thickness (T3) relative to the third direction; the fourth portion (205C) is between the third portion (205A) and the fifth portion (205A); the fourth portion has approximately the second thickness (T4) relative to the third direction. Jeon does not teach a third dummy strcuture and a forth dummy structure.
Kim (fig. 6A) teaches a third dummy structure (SLAF 92, [0060]) and a fourth dummy structure (SLAF 92, [0060]); and wherein: relative to the first direction; the third dummy structure and the fourth dummy structure are proximal to the metal line (70) relative to the second direction; the third dummy structure and the fourth dummy structure are substantially aligned with the second portion relative to the first direction; and the third dummy structure and the fourth dummy structure are on opposite sides of the metal line relative to the first direction. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the fuse structure of Jeon with third and fourth SLAFs 90 of Kim in order to improve “the image of the other printed features on the photolithography mask” as taught by Kim, [0015].
Regarding claim 8, Jeon does not teach a second dummy structure and a third dummy structure.
Kim (fig. 6A) teaches a second dummy structure (SLAF 90, [0058]; and 
a third dummy structure (SLAF 92, [0060]); and wherein: the second dummy structure and the third dummy structure are proximal to the metal line (70) relative to the second direction; relative to the first direction, the first dummy structure is on a side of the metal line opposite to each of the second dummy structure and the third dummy structure; the first dummy structure is at least partially between the second dummy structure and third dummy structure relative to the second direction; and the first dummy structure, the second dummy structure, and the third dummy structure are at least partially aligned with the second portion of the metal line relative to the first direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the fuse structure of Jeon with second and third  SLAFs 90 of Kim in order to improve “the image of the other printed features on the photolithography mask” as taught by Kim, [0015].

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the metal line is in a first metal layer; the first dummy structure is in a second metal layer that is different than the first metal layer (claim 9); wherein: the second portion is between the first contact pad and the second contact pad relative to the first direction; a length is defined relative to the first direction from the first contact pad to the second contact pad; a width of the metal line is defined relative to the second direction; a ratio is defined as the length divided by the width; and the ratio is in a range between approximately 4 and approximately 100 (claim 10) and a width of the metal line is defined relative to the second direction; a distance is defined between the metal line and the first dummy structure relative to the second direction; and a ratio is defined as the distance divided by the width, wherein the ratio is in a range between approximately 0.1 and approximately 100 (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892